905 F.2d 1529Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Ronald GORE, Plaintiff-Appellant,v.Edward MURRAY, Director;  Toni V. Bair, RegionalAdministrator;  William Oliver, Sergeant;  Michael Williams,Correctional Officer;  M. Hawkins, Correctional Officer;  A.Smith, Correctional Officer;  Scott Smith, CorrectionalOfficer;  Pat O'Halloran, Counselor;  Chuck Thompson,Warden;  Tommy West, Lieutenant;  Norman Rice, Lieutenant;John Doe, # 1;  John Doe, # 2, Defendants-Appellees.
No. 90-7032.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1990.Decided May 18, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (C/A No. 89-584-N)
Joseph Ronald Gore, appellant pro se.
Mary Sue Terry, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
E.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Joseph Ronald Gore appeals the district court's dismissal of this 42 U.S.C. Sec. 1983 action for failure to pay the assessed filing fee.  Finding that the district court complied with the procedures approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in dismissing the action without prejudice, we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.